DETAILED ACTION

This action is in response to the application filed on 2/12/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 2 and 20, it’s not clear as to how the first and second switch circuits output the same first and second intermediate voltages. 	Dependent claims 3-4 inherit the deficiencies of claims 2 and 18 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 12-13, 18, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesarwani et al. (US 2017/0201177). 	Regarding claim 1, Kesarwani et al. discloses (see fig. 11) a direct current (DC)-DC converter, comprising: a power switching circuit including a first switch circuit (1180) and a second switch circuit (1190) that are connected in parallel to a switching node (parallel connection to 1126), the first switch circuit and the second switch circuit configured to generate a switching voltage signal through the switching node (output from 1180 and 1190 to 1126) in response to an input DC voltage (VDD) and configured to perform complementary switching operations to control a voltage level of the switching voltage signal (see fig. 17); and a filter circuit (Lx and either 1128 or 1130) configured to filter the switching voltage signal to generate an output DC voltage (operation of Lx, 1128, 1130). by VDD and 1108(1)(2)). 	Regarding claim 5, Kesarwani et al. discloses (see fig. 11 and 18-21) that during a first operation period, the first switch circuit (1180) applies a first intermediate voltage corresponding to a capacitor voltage to the switching node (output to 1126) and the second switch circuit (1190) applies a second intermediate voltage corresponding to a difference between the input DC voltage and the capacitor voltage to the switching node (output to 1126, see fig. 18), wherein, during a second operation period after the first operation period, the first switch circuit and the second switch circuit apply the input DC voltage or a ground voltage to the switching node (see fig. 19), wherein, during a third . 	   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesarwani et al. (US 2017/0201177). 	Regarding claim 3 and 24, as best understood, Kesarwani et al. discloses the claimed invention except for an average of the first intermediate voltage and the second intermediate voltage corresponds to a half of the input DC voltage. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an average of the first intermediate voltage and the second intermediate voltage corresponds to a half of the input DC voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kesarwani et al. to include the features of an average of the first intermediate voltage and the second intermediate voltage corresponds to a half of the input DC voltage, because it can be used to In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Kesarwani et al. to include the n-channel and p-channel configurations, because it can be used to accurately regulate a desired output, which can increase operational efficiencies. 	Regarding claim 25, Kesarwani et al. discloses the claimed invention except for the first and second voltage signals having different voltage levels with respect to each other. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first and second voltage signals have different voltage levels with respect to each other, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 . 
Allowable Subject Matter
Claims 9-10, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Dai et al. (US 2019/0238059) discloses a modular voltage converter comprising multiple switching unit in parallel. 	Wang et al. (US 2020/0021118) discloses a battery balancing circuit balancing voltages between battery units with a fly capacitor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838